DETAILED ACTION
This action is in response to claims filed 04/30/2021 for application 16156114 filed 10/10/2018. Claims 1-5, 7-13, 15-17, and 20 are amended and claims 18 and 19 are canceled. Claims 1-17, and 20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 9 is objected to because of the following informalities:  "presenting follow recommendations to of random selected" in line 3 seems to be grammatically incorrect. Examiner will interpret the claim as "presenting follow recommendations to a randomly selected first set of members of an online service".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 2, 6, 8, 10, 14, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 2 and 10 recites the limitation  for pairing a member and a follow recommendation candidate. There are no suggestions of how one would determine or obtain a third set of features for the pairing of the member and follow recommendation candidate. Additionally, claims 6, 8, 14, and 16 recite: the second machine-learned scoring model is based on log-linear regression. However, the specification does not disclose any details of a log-linear regression model. ¶ [0038] discloses logistic regression modeling, however does not explicitly disclose a second machine-learned model based on a log-linear regression. The applicant does not disclose a third set of features and a second machine-learned scoring model based on log-linear regression so as to convey to one 
Claims 3-5, 11-13 are rejected as being dependent on a rejected base claim without curing any of the deficiencies. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-12, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20150006286 A1  hereinafter "Liu") in view of Kao et al. (US 20190188591 A1 hereinafter "Kao").
Regarding claim 1, Liu teaches a system for generating follow recommendations for an online computer system (“Embodiments of a system that includes a computer system, a technique for selecting rules for targeting one or more types of content to users of a social network.” [¶0019, lines 1-3]), the system comprising:
a non-transitory computer readable medium having instructions stored thereon, which, when executed by a processor (“the information may be stored in a computer-readable memory in system 100 (FIG. 1).” [0040, lines 10-12]), cause the system to:
present follow recommendations to a randomly selected (“an individual or a user may include a person (for example, an existing customer, a new customer, a prospective employer, a prospective employee, a supplier, a service provider, a vendor, a contractor, etc.” [¶0024, lines 1-5; Liu discloses a plurality of different types users of a social network which may correspond to any of them being targeted (i.e. randomly selected) for advertisements (i.e. follow recommendations)]) first set of members of an online service (“While the users of electronic devices 110 are using the software application, server 114 may provide content to one or more of electronic devices 110 via network 112. For example, the content may include one or more advertisements (i.e., advertising content) that are displayed on electronic devices 110 (such as in a web page by a browser) for the users to view. These advertisements may be presented to the users in the context of advertising campaigns conducted by advertisers 116.” [¶0029, lines 1-9; note: advertisements corresponds to follow “recommendations” (see ¶0030) and members of an online service corresponds to users accessing webpage on a browser.]);
obtain member response information indicating a response each member in the first set of members has to each follow recommendation presented to the member (“In response to advertisements served to them, the users of electronic devices 110 may provide feedback in the form of actions taken on the impressions served to them, such as clicks and/or conversions.” [¶0031, lines 1-4]; note: feedback would correspond to obtaining a response from a member);
for each follow recommendation that resulted in formation of a new follow edge (“Consequently, social graph 200 may be used to determine targets among the users, for example, by counting or tracing edges 212 between current members of an organization and the user.” [¶0038, lines 13-16]; Liu discloses edges that represent relationships between current users which corresponds to follow edges), obtain engagement information indicating a level and type of engagement each member exhibited in connection with content items associated with a newly formed follow edge during a period of time subsequent to the formation of the follow edge (“Server 114 may aggregate this information into feedback metrics for multiple users, and may store this information for subsequent use. In addition, via network 112, server 114 may monitor and store information about user actions or behaviors, such as web pages or Internet Protocol (IP) addresses the users visit, search topics, search frequency, how often a given user checks who viewed their profile in the social network, how often the given user views profiles of other users in the social network, etc.” [¶0032; Examiner is interpreting a level and type of engagement as user behaviors towards the content of the network.]);
using the member response information, train a first machine-learned scoring model for use in predicting when a follow recommendation presented to a member will be selected by the member, resulting in formation of a new follow edge (“For example, as described below with reference to FIGS. 3 and 4, a machine-learning model may be based on user responses to previous advertising campaigns, and the users' profiles, which may allow a subset of the users to be associated with an advertising target group.” [¶0035, lines 1-5; Liu discloses that machine learning model is used to calculate scores for the user based on user response, this may correspond to a first machine scoring model.]);
using the engagement information, train a second machine-learned scoring model for use in predicting a level of engagement a member will exhibit in connection with content associated with a newly formed follow edge (“Similarly, as described below with reference to FIGS. 5 and 6, a machine-learning model may be based on content-interaction data that specifies viewing and sharing of content by the users, and/or their profiles, which may allow a subset of the users to be associated with a content interest segment.” [¶0035, lines 5-10; this machine-learning model based on content-interaction may correspond to a second machine-learning model]); 
Liu fails to explicitly teach and store both the first and second machine-learned scoring models for subsequent scoring of follow recommendations for members not in the randomly selected first set of members, wherein each follow recommendation generated for a member will be based on a combination of a first score, generated with the first machine-learned scoring model, and a second score, generated with the second machine-learned model.
Kao teaches: and store both the first and second machine-learned scoring models for subsequent scoring of follow recommendations for an end-user, wherein the end-user is not a member not in the randomly selected first set of members(“The retrained  statistical model is then stored in a model repository (operation 312) and used to update the outputted recommendations (operation 314). For example, updated coefficients and/or parameters for the statistical model may be retrieved from the model repository on a nearline basis and used to re-score and/or re-rank the recommendations.” [¶0055, lines 1-7; note: a member in the randomly selected group is an end-user who is “not a member not in the randomly selected first set of members”. Kao discloses multiple versions of a statistical model to generate a first set of scores and second set of scores [See ¶0044], furthermore these are stored in a model repository for subsequent use.]), wherein each follow recommendation generated for a member will be based on a combination of a first score, generated with the first machine-learned scoring model, and a second score, generated with the second machine-learned model (“Management apparatus 210 may then calculate a final set of scores 240 as a linear combination of output from the personalized and global versions, generate ranking 220 from the final scores 240, and update the outputted recommendations according to ranking 220.” [¶0044, lines 12-16]).
Liu and Kao are both in the same field of endeavor of improving follow recommendations for social networks. Liu and Kao both disclose recording user interactions in a social network and generating machine learning models to predict follow recommendations. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Liu’s teachings with Kao to further improve the performance of the machine learning model. One would have been motivated to combine the first and second model scores to improve the accuracy in predicting user responses. [Kao, ¶0044]

Regarding claim 2, the combination of Liu and Kao teaches The system of claim 1 further comprising: additional instructions stored on a non-transitory computer readable medium, which, when executed by a processor, cause the system to: 
where Liu further teaches for a second set of members not in the randomly selected first set of members, using broad heuristics, generate for each member a set of follow recommendation candidates (“Using the machine-learning model, the users of the social network are assigned scores based on their user-profile and previous behavioral features. Then, the users are rank-ordered based on their scores, and the computer system selects a threshold to identify the subset that is likely to respond to future advertisements (such as display ads, emails, direct marketing, etc.) in the target group or category.” [¶0060; Examiner is interpreting ranking and ordering of users based on assigned scores to be equivalent to using broad heuristics.]);
for each pairing of a member and a follow recommendation candidate, extract a first set of features and a second set of features from respective profiles of the member and the follow recommendation candidate, and a third set of features for the pairing of the member and the follow recommendation candidate (“In some embodiments, information 938 may include recommendations 952 associated with existing types of recommendations 954 (which may be abbreviated as Ts of Rs) provided to users 946 of the social network. In these embodiments, targeting module 930 extracts features 956 associated with attributes 960 in profiles 958 of users 946 in the social network (which are described further below with reference to FIG. 10) and features 962 associated with existing types of recommendations 954. Then, analysis module 932 may determine relevancy scores 964 based on features 956 and features 962. Moreover, targeting module 930 may select one or more of features 956 and features 962 as rules 966 for identifying a subset 968 of types of recommendations that may be targeted at or to users 946.” [¶0107; Features 956 and Features 962 would correspond to a first and second set of features [see ¶0079], furthermore Liu discloses that targeting module 930 may select additional features this would correspond to a third set of features.);
for each pairing of a member and a follow recommendation candidate, derive a first score by providing the first set of features as input to the first machine-learned scoring model for predicting when a follow recommendation presented to a member will be selected by the member, resulting in formation of a new follow edge (“Moreover, the computer system determines relevancy scores based on the extracted first features and the extracted second features (operation 714). For example, the relevancy scores may be determined using a Jaccard similarity (i.e., the size of the intersection divided by the size of the union of a given first set of features and a given second set of features), mutual information, a Bayesian probability, and/or a co-occurrence relationship. However, a wide variety of statistical-association metrics may be used.” [¶0080] note: The relevancy scores based on the first extracted set of features would be equivalent to a first score.).
for each pairing of a member and a follow recommendation candidate, derive a second score by providing the second set of features as input to the second machine-learned scoring model for predicting a level of engagement a member will exhibit in connection with content associated with a newly formed follow edge (“Moreover, the computer system determines relevancy scores based on the extracted first features and the extracted second features (operation 714). For example, the relevancy scores may be determined using a Jaccard similarity (i.e., the size of the intersection divided by the size of the union of a given first set of features and a given second set of features), mutual information, a Bayesian probability, and/or a co-occurrence relationship. However, a wide variety of statistical-association metrics may be used.” [¶0080] note: The relevancy scores based on the second extracted set of features would be equivalent to a second score.);
Liu fails to explicitly teach: for each pairing of a member and a follow recommendation candidate, derive a follow recommendation utility score, wherein the follow recommendation utility score is a combination of the first score and the second score;
storing in a data store the follow recommendation utility score for each pairing of a member and a follow recommendation candidate.
Kao teaches: for each pairing of a member and a follow recommendation candidate, derive a follow recommendation utility score, wherein the follow recommendation utility score is a combination of the first score and the second score (“Management apparatus 210 may then calculate a final set of scores 240 as a linear combination of output from the personalized and global versions, generate ranking 220 from the final scores 240, and update the outputted recommendations according to ranking 220.” [¶0044, lines 12-16]);
storing in a data store the follow recommendation utility score for each pairing of a member and a follow recommendation candidate (“The retrained statistical model is then stored in a model repository (operation 312) and used to update the outputted recommendations (operation 314). For example, updated coefficients and/or parameters for the statistical model may be retrieved from the model repository on a nearline basis and used to re-score and/or re-rank the recommendations.” [¶0055, lines 1-7]).
Liu and Kao are both in the same field of endeavor of improving follow recommendations for social networks. Liu and Kao both disclose recording user interactions in a social network and generating machine learning models to predict follow recommendations. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Liu’s teachings with Kao to further improve the performance of the machine learning model. One would have been motivated to combine the first and second model scores to improve the accuracy in predicting user responses. [Kao, ¶0044]

Regarding claim 3, the combination of Liu and Kao teaches The system of claim 2 further comprising: additional instructions stored on a non-transitory computer readable medium, which, when executed by a processor, cause the system to:
Where Liu teaches: receive a request, associated with a particular end-user, for follow recommendations to be presented to the particular end-user (“Note that the advertisements presented to the users by server 114 are sometimes referred to as `recommendations` especially if intended to recommend a job opportunity.” [¶0030, lines 6-9]);
Liu fails to explicitly teach: retrieve from the data store a subset of follow recommendation candidates and corresponding follow recommendation utility scores for the particular end-user;
rank the follow recommendation candidates in accordance with their respective follow recommendation utility scores; and
cause a number of the follow recommendation candidates to be presented to the particular end-user as follow recommendations, the follow recommendations ordered in accordance with their respective rank.
Kao teaches: retrieve from the data store a subset of follow recommendation candidates and corresponding follow recommendation utility scores for the particular end-user (“Finally, management apparatus 210 uses the retrained statistical model and/or updated features to update the outputted recommendations. First, management apparatus 210 may retrieve the updated parameters 222 for the statistical model from model repository 236 and/or model-training apparatus 208 and the updated features from feature repository 234 and/or feature-processing apparatus 206. Next, management apparatus 210 may use the updated parameters 222 to generate a set of scores 240 for the recommendations, as well as a ranking 220 of the recommendations by scores 240.” [¶0042]);
rank the follow recommendation candidates in accordance with their respective follow recommendation utility scores (“Finally, the first and second sets of scores are combined (operation 420), and the recommendations are ranked by the combined scores (operation 422). For example, the two sets of scores may be combined with a set of weights to produce a final set of scores, and the recommendations may be ranked in descending order of final score.” [¶0061, lines 1-7]); and
cause a number of the follow recommendation candidates to be presented to the particular end-user as follow recommendations, the follow recommendations ordered in accordance with their respective rank (“The recommendations may then be displayed and/or otherwise outputted according to the ranking, so that recommendations with a higher likelihood of positive response are outputted before recommendations with a lower likelihood of positive response.”[¶0061, lines 7-11]).
Liu and Kao are both in the same field of endeavor of improving follow recommendations for social networks. Liu and Kao both disclose recording user interactions in a social network and generating machine learning models to predict follow recommendations. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Liu’s teachings with Kao to further improve how follow recommendations are presented to the user. One would have been motivated to rank follow recommendation scores to predict user responses. [Kao, ¶0048]

Regarding claim 4, the combination of Liu and Kao teaches The system of claim 3 further comprising: additional instructions stored on a non-transitory computer readable medium, which, when executed by a processor, cause the system to:
where Liu further teaches obtain impression information identifying follow recommendations that were previously presented to the particular end-user in a period of time prior to when the request was received (“In response to advertisements served to them, the users of electronic devices 110 may provide feedback in the form of actions taken on the impressions served to them, such as clicks and/or conversions. The mere serving of an impression may also be noted or recorded as feedback (e.g., especially if the advertiser is being charged on a CPM basis).” [¶0031]); and
discounting the follow recommendation utility score for follow recommendation candidates associated with follow recommendations that were presented to the particular end-user in the period of time prior to when the request was received (“Then, these extracted rules may be used to filter out candidate employment opportunities that are most likely to be irrelevant to the given user, and the remaining candidate employment opportunities may be scored using a machine-learning model to determine the best matches. For example, for a given user, candidate employment opportunities having job features that never (or almost never) occurred in the previous recommendations may be safely excluded.” [¶0093] note: Discounting scores would be equivalent to filtering out candidates that are deemed to be irrelevant to the user.).

Regarding claim 6, the combination of Liu and Kao teaches The system of claim 1, where Liu further teaches wherein the first machine-learned scoring model is based on a logistic regression model having a set of inputs and a single output, and the second machine-learned scoring model is based on log-linear regression having a set of inputs and a single output (“Multiple behavioral and user-profile features (such as 124 different features) may be used to train a machine-learning model (including the time windows when users are more likely to view and/or accept advertising). For example, the machine-learning model may include a logistic regression model, a boosting tree, and/or a support vector machine. However, a wide variety of supervised-learning techniques may be used in the targeting technique. In an exemplary embodiment, the machine-learning model includes a logistic regression model with receiver operating characteristics for the test and the training data each around 0.72. In particular, the logistic regression model may use L2-regularized logistic regression” [¶0059, lines 1-12]; As noted above, a first and second machine-learning model can be a logistic regression model, in particular Liu discloses a plurality of types of models such as a support vector machine which may correspond to a second log-linear regression machine-learning model. The set of inputs would be the features input to the model and the single output would correspond to a score.).

Regarding claim 7, the combination of Liu and Kao teaches The system of claim 1, where Kao further teaches wherein the member response information includes information indicating a positive response when a member viewed a follow recommendation, and then opted to follow an entity being recommended and information indicating a negative response when a member viewed a follow recommendation and then took no action with respect to the follow recommendation (“As a result, events 202 may identify responses 218 (e.g., acceptances, rejections, likes, dislikes, ignores, impressions, clicks, saves, comments, shares, hides, messages, searches, etc.) and/or reasons for responses 218 (e.g., lack of relevance, specific attributes in the recommendations, etc.). Events 202 may also include one or more identifiers 216 associated with responses 218, such as an identifier for a user from which a response was received (e.g., a member of an online professional network) and/or an identifier for a recommendation (e.g., job, post, article, profile edit, search term, etc.) to which the response was made.” [¶0026], lines 8-19; note: An acceptance, like, or share may be considered a positive response and a dislike, ignore, and hide may correspond to a negative response.])

Regarding claim 8, the combination of Liu and Kao teaches the system of claim 6, where Liu further teaches wherein the output of the second machine-learned scoring model, based on log-linear regression, is an estimate of the log of an expected number of interactions the member will have with a follow recommendation over a predefined period of time (“Multiple behavioral and user-profile features (such as 124 different features) may be used to train a machine-learning model (including the time windows when users are more likely to view and/or accept advertising). For example, the machine-learning model may include a logistic regression model, a boosting tree, and/or a support vector machine.” [¶0059, lines 1-6]; Liu further discloses that the machine-learning model outputs probabilities that users are interested in a given type of recommendation. (see ¶0082)]).

Regarding claim 9, Liu teaches a method for generating follow recommendations for an online computer system (“Embodiments of a system that includes a computer system, a technique for selecting rules for targeting one or more types of content to users of a social network.” [¶0019, lines 1-3]), the method comprising:
a non-transitory computer readable medium having instructions stored thereon, which, when executed by a processor (“the information may be stored in a computer-readable memory in system 100 (FIG. 1).” [0040, lines 10-12]), cause the system to:
presenting follow recommendations to a randomly selected (“an individual or a user may include a person (for example, an existing customer, a new customer, a prospective employer, a prospective employee, a supplier, a service provider, a vendor, a contractor, etc.” [¶0024, lines 1-5; Liu discloses a plurality of different types users of a social network which may correspond to any of them being targeted (i.e. randomly selected) for advertisements (i.e. follow recommendations)]) first set of members of an online service (“While the users of electronic devices 110 are using the software application, server 114 may provide content to one or more of electronic devices 110 via network 112. For example, the content may include one or more advertisements (i.e., advertising content) that are displayed on electronic devices 110 (such as in a web page by a browser) for the users to view. These advertisements may be presented to the users in the context of advertising campaigns conducted by advertisers 116.” [¶0029, lines 1-9; note: advertisements corresponds to follow “recommendations” (see ¶0030) and members of an online service corresponds to users accessing webpage on a browser.]);
obtaining member response information indicating a response each member in the first set of members has to each follow recommendation presented to the member (“In response to advertisements served to them, the users of electronic devices 110 may provide feedback in the form of actions taken on the impressions served to them, such as clicks and/or conversions.” [¶0031, lines 1-4]; note: feedback would correspond to obtaining a response from a member);
for each follow recommendation that resulted in formation of a new follow edge (“Consequently, social graph 200 may be used to determine targets among the users, for example, by counting or tracing edges 212 between current members of an organization and the user.” [¶0038, lines 13-16]; Liu discloses edges that represent relationships between current users which corresponds to follow edges), obtain engagement information indicating a level and type of engagement each member exhibited in connection with content items associated with a newly formed follow edge during a period of time subsequent to the formation of the follow edge (“Server 114 may aggregate this information into feedback metrics for multiple users, and may store this information for subsequent use. In addition, via network 112, server 114 may monitor and store information about user actions or behaviors, such as web pages or Internet Protocol (IP) addresses the users visit, search topics, search frequency, how often a given user checks who viewed their profile in the social network, how often the given user views profiles of other users in the social network, etc.” [¶0032; Examiner is interpreting a level and type of engagement as user behaviors towards the content of the network.]);
using the member response information, train a first machine-learned scoring model for use in predicting when a follow recommendation presented to a member will be selected by the member, resulting in formation of a new follow edge (“For example, as described below with reference to FIGS. 3 and 4, a machine-learning model may be based on user responses to previous advertising campaigns, and the users' profiles, which may allow a subset of the users to be associated with an advertising target group.” [¶0035, lines 1-5; Liu discloses that machine learning model is used to calculate scores for the user based on user response, this may correspond to a first machine scoring model.]);
using the engagement information, train a second machine-learned scoring model for use in predicting a level of engagement a member will exhibit in connection with content associated with a newly formed follow edge (“Similarly, as described below with reference to FIGS. 5 and 6, a machine-learning model may be based on content-interaction data that specifies viewing and sharing of content by the users, and/or their profiles, which may allow a subset of the users to be associated with a content interest segment.” [¶0035, lines 5-10; this machine-learning model based on content-interaction may correspond to a second machine-learning model]); 
Liu fails to explicitly teach and store both the first and second machine-learned scoring models for subsequent scoring of follow recommendations for members not in the randomly selected first set of members, wherein each follow recommendation generated for a member will be based on a combination of a first score, generated with the first machine-learned scoring model, and a second score, generated with the second machine-learned model.
Kao teaches: and store both the first and second machine-learned scoring models for subsequent scoring of follow recommendations for an end-user, wherein the end-user is not a member not in the randomly selected first set of members(“The retrained statistical model is then stored in a model repository (operation 312) and used to update the outputted recommendations (operation 314). For example, updated coefficients and/or parameters for the statistical model may be retrieved from the model repository on a nearline basis and used to re-score and/or re-rank the recommendations.” [¶0055, lines 1-7; Kao discloses multiple versions of a statistical model to generate a first set of scores and second set of scores [See ¶0044], furthermore these are stored in a model repository for subsequent use.]), wherein each follow recommendation generated for a member will be based on a combination of a first score, generated with the first machine-learned scoring model, and a second score, generated with the second machine-learned model (“Management apparatus 210 may then calculate a final set of scores 240 as a linear combination of output from the personalized and global versions, generate ranking 220 from the final scores 240, and update the outputted recommendations according to ranking 220.” [¶0044, lines 12-16]).
Liu and Kao are both in the same field of endeavor of improving follow recommendations for social networks. Liu and Kao both disclose recording user interactions in a social network and generating machine learning models to predict follow recommendations. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Liu’s targeting users system with Kao’s ranking models to further improve the performance of the machine learning model. One would have been motivated to combine the first and second model scores to improve the accuracy in predicting user responses. [Kao, ¶0044]

Regarding claim 10, the combination of Liu and Kao teaches the method of claim 9 further comprising: 
where Liu further teaches for set of members not in the randomly selected first set of members, using broad heuristics, generate for each member a set of follow recommendation candidates (“Using the machine-learning model, the users of the social network are assigned scores based on their user-profile and previous behavioral features. Then, the users are rank-ordered based on their scores, and the computer system selects a threshold to identify the subset that is likely to respond to future advertisements (such as display ads, emails, direct marketing, etc.) in the target group or category.” [¶0060; Examiner is interpreting ranking and ordering of users based on assigned scores to be equivalent to using broad heuristics.]);
for each pairing of a member and a follow recommendation candidate, extract a first set of features and a second set of features a member profile and a follow recommendation candidate profile, and a third set of features for the pairing of the member and the follow recommendation candidate (“In some embodiments, information 938 may include recommendations 952 associated with existing types of recommendations 954 (which may be abbreviated as Ts of Rs) provided to users 946 of the social network. In these embodiments, targeting module 930 extracts features 956 associated with attributes 960 in profiles 958 of users 946 in the social network (which are described further below with reference to FIG. 10) and features 962 associated with existing types of recommendations 954. Then, analysis module 932 may determine relevancy scores 964 based on features 956 and features 962. Moreover, targeting module 930 may select one or more of features 956 and features 962 as rules 966 for identifying a subset 968 of types of recommendations that may be targeted at or to users 946.” [¶0107; Features 956 and Features 962 would correspond to a first and second set of features [see ¶0079], furthermore Liu discloses that targeting module 930 may select additional features this would correspond to a third set of features.);
for each pairing of a member and a follow recommendation candidate, derive a first score by providing the first set of features as input to the first machine-learned scoring model for predicting when a follow recommendation presented to a member will be selected by the member, resulting in formation of a new follow edge (“Moreover, the computer system determines relevancy scores based on the extracted first features and the extracted second features (operation 714). For example, the relevancy scores may be determined using a Jaccard similarity (i.e., the size of the intersection divided by the size of the union of a given first set of features and a given second set of features), mutual information, a Bayesian probability, and/or a co-occurrence relationship. However, a wide variety of statistical-association metrics may be used.” [¶0080] note: The relevancy scores based on the first extracted set of features would be equivalent to a first score.).
for each pairing of a member and a follow recommendation candidate, derive a second score by providing the second set of features as input to the second machine-learned scoring model for predicting a level of engagement a member will exhibit in connection with content associated with a newly formed follow edge (“Moreover, the computer system determines relevancy scores based on the extracted first features and the extracted second features (operation 714). For example, the relevancy scores may be determined using a Jaccard similarity (i.e., the size of the intersection divided by the size of the union of a given first set of features and a given second set of features), mutual information, a Bayesian probability, and/or a co-occurrence relationship. However, a wide variety of statistical-association metrics may be used.” [¶0080] note: The relevancy scores based on the second extracted set of features would be equivalent to a second score.);
Liu fails to explicitly teach: for each pairing of a member and a follow recommendation candidate, derive a follow recommendation utility score, wherein the follow recommendation utility score is a combination of the first score and the second score;
storing in a data store the follow recommendation utility score for each pairing of a member and a follow recommendation candidate.
Kao teaches: for each pairing of a member and a follow recommendation candidate, derive a follow recommendation utility score, wherein the follow recommendation utility score is a combination of the first score and the second score (“Management apparatus 210 may then calculate a final set of scores 240 as a linear combination of output from the personalized and global versions, generate ranking 220 from the final scores 240, and update the outputted recommendations according to ranking 220.” [¶0044, lines 12-16]);
storing in a data store the follow recommendation utility score for each pairing of a member and a follow recommendation candidate (“The retrained statistical model is then stored in a model repository (operation 312) and used to update the outputted recommendations (operation 314). For example, updated coefficients and/or parameters for the statistical model may be retrieved from the model repository on a nearline basis and used to re-score and/or re-rank the recommendations.” [¶0055, lines 1-7]).

Regarding claim 11, the combination of Liu and Kao teaches the method of claim 10 further comprising: 
Where Liu teaches: receiving a request, associated with a particular end-user, for follow recommendations to be presented to the particular end-user (“Note that the advertisements presented to the users by server 114 are sometimes referred to as `recommendations` especially if intended to recommend a job opportunity.” [¶0030, lines 6-9]);
Liu fails to explicitly teach: retrieving from the data store a subset of follow recommendation candidates and corresponding follow recommendation utility scores for the particular end-user;
ranking the follow recommendation candidates in accordance with their respective follow recommendation utility scores; and
causing a number of the follow recommendation candidates to be presented to the particular end-user as follow recommendations, the follow recommendations ordered in accordance with their respective rank.
Kao teaches: retrieving from the data store a subset of follow recommendation candidates and corresponding follow recommendation utility scores for the particular end-user (“Finally, management apparatus 210 uses the retrained statistical model and/or updated features to update the outputted recommendations. First, management apparatus 210 may retrieve the updated parameters 222 for the statistical model from model repository 236 and/or model-training apparatus 208 and the updated features from feature repository 234 and/or feature-processing apparatus 206. Next, management apparatus 210 may use the updated parameters 222 to generate a set of scores 240 for the recommendations, as well as a ranking 220 of the recommendations by scores 240.” [¶0042]);
ranking the follow recommendation candidates in accordance with their respective follow recommendation utility scores (“Finally, the first and second sets of scores are combined (operation 420), and the recommendations are ranked by the combined scores (operation 422). For example, the two sets of scores may be combined with a set of weights to produce a final set of scores, and the recommendations may be ranked in descending order of final score.” [¶0061, lines 1-7]); and
causing a number of the follow recommendation candidates to be presented to the particular end-user as follow recommendations, the follow recommendations ordered in accordance with their respective rank (“The recommendations may then be displayed and/or otherwise outputted according to the ranking, so that recommendations with a higher likelihood of positive response are outputted before recommendations with a lower likelihood of positive response.”[¶0061, lines 7-11]).

Regarding claim 12, the combination of Liu and Kao teaches the method of claim 11 further comprising:
Where Liu further teaches obtaining impression information identifying follow recommendations that were previously presented to the particular end-user in a period of time prior to when the request was received (“In response to advertisements served to them, the users of electronic devices 110 may provide feedback in the form of actions taken on the impressions served to them, such as clicks and/or conversions. The mere serving of an impression may also be noted or recorded as feedback (e.g., especially if the advertiser is being charged on a CPM basis).” [¶0031]); and
discounting the follow recommendation utility score for follow recommendation candidates associated with follow recommendations that were presented to the particular end-user in the period of time prior to when the request was received (“Then, these extracted rules may be used to filter out candidate employment opportunities that are most likely to be irrelevant to the given user, and the remaining candidate employment opportunities may be scored using a machine-learning model to determine the best matches. For example, for a given user, candidate employment opportunities having job features that never (or almost never) occurred in the previous recommendations may be safely excluded.” [¶0093] note: Discounting scores would be equivalent to filtering out candidates that are deemed to be irrelevant to the user.).

Regarding claim 14, the combination of Liu and Kao teaches the method of claim 9, where Liu further teaches wherein the first machine-learned scoring model is based on a logistic regression model having a set of inputs and a single output, and the second machine-learned scoring model is based on log-linear regression having a set of inputs and a single output (“Multiple behavioral and user-profile features (such as 124 different features) may be used to train a machine-learning model (including the time windows when users are more likely to view and/or accept advertising). For example, the machine-learning model may include a logistic regression model, a boosting tree, and/or a support vector machine. However, a wide variety of supervised-learning techniques may be used in the targeting technique. In an exemplary embodiment, the machine-learning model includes a logistic regression model with receiver operating characteristics for the test and the training data each around 0.72. In particular, the logistic regression model may use L2-regularized logistic regression” [¶0059, lines 1-12]; As noted above, a first and second machine-learning model can be a logistic regression model, in particular Liu discloses a plurality of types of models such as a support vector machine which may correspond to a second log-linear regression machine-learning model. The set of inputs would be the features input to the model and the single output would correspond to a score.).

Regarding claim 15, the combination of Liu and Kao teaches the method of claim 9, where Kao further teaches wherein the member response information includes information indicating a positive response when a member viewed a follow recommendation, and then opted to follow an entity being recommended and information indicating a negative response when a member viewed a follow recommendation and then took no action with respect to the follow recommendation (“As a result, events 202 may identify responses 218 (e.g., acceptances, rejections, likes, dislikes, ignores, impressions, clicks, saves, comments, shares, hides, messages, searches, etc.) and/or reasons for responses 218 (e.g., lack of relevance, specific attributes in the recommendations, etc.). Events 202 may also include one or more identifiers 216 associated with responses 218, such as an identifier for a user from which a response was received (e.g., a member of an online professional network) and/or an identifier for a recommendation (e.g., job, post, article, profile edit, search term, etc.) to which the response was made.” [¶0026], lines 8-19; note: An acceptance, like, or share may be considered a positive response and a dislike, ignore, and hide may correspond to a negative response.]).
Regarding claim 16, the combination of Liu and Kao teaches the method of claim 14, where Liu further teaches wherein the output of the second machine-learned scoring model, based on log-linear regression, is an estimate of the log of the expected number of interactions the member will have with a follow recommendation over a predefined period of time (“Multiple behavioral and user-profile features (such as 124 different features) may be used to train a machine-learning model (including the time windows when users are more likely to view and/or accept advertising). For example, the machine-learning model may include a logistic regression model, a boosting tree, and/or a support vector machine.” [¶0059, lines 1-6]; Liu further discloses that the machine-learning model outputs probabilities that users are interested in a given type of recommendation. (see ¶0082)]).

Regarding claim 17, Liu teaches a system for generating follow recommendations for an online computer system (“Embodiments of a system that includes a computer system, a technique for selecting rules for targeting one or more types of content to users of a social network.” [¶0019, lines 1-3]), the system comprising:
a non-transitory computer readable medium having instructions stored thereon, which, when executed by a processor, cause the system to:
retrieve a set of follow recommendations from a data store in response to a request associated with an end-user (“Server 114 may use the stored information about advertising campaigns, employment opportunities and, more generally, the types of content or recommendations, the sharing of content by the users, user profiles and/or user behaviors to train machine-learning models that can be used to predict user responses to future advertising campaigns (and, thus, to place the users into different target groups to facilitate targeted advertising)” [¶0034, lines 1-8])
wherein:
the first score is an output of a first predictive machine-learned scoring model having as inputs a first set of variables, the first predictive machine-learned scoring model for use in predicting when the end-user will follow an entity that is presented as a follow recommendation (“For example, as described below with reference to FIGS. 3 and 4, a machine-learning model may be based on user responses to previous advertising campaigns, and the users' profiles, which may allow a subset of the users to be associated with an advertising target group.” [¶0035, lines 1-5; Liu discloses that machine learning model is used to calculate scores for the user based on user response, this may correspond to a first machine scoring model. The first set of variables is the same as inputting the first set of features into the model. (see ¶0059 where variables are disclosed.)]),
the first predictive machine-learned scoring model has been derived using training data obtained by presenting follow recommendations to a randomly selected set of users, not including the end-user, and observing the collective responses that the randomly selected set of users’ to the follow recommendations (“Then, analysis module 932 may generate one or more machine-learning models 970 based on information 938 and attributes 960 in profiles 958 of users 946 of the social network. For example, analysis module 932 may use training and testing subsets of information 938 and attributes 960 to generate the one or more machine-learning models 970. Depending on information 938 that is used, different machine-learning models may be generated. Thus, in the case of the previous advertising campaigns, a machine-learning model for a particular one of target groups 940 may relate attributes 960 and/or user behaviors to the one or more associated feedback metrics 942.”[¶0108, lines 1-12; note: feedback metrics would correspond to the collective responses from the users.]); and
the second score is an output of a second predictive machine-learned scoring model having as inputs a second set of variables, the second predictive machine-learned model for use in predicting when the end-user subsequent to formation of the newly formed follow edge, is likely to engage with content presented in association with a newly formed follow edge, (“Similarly, as described below with reference to FIGS. 5 and 6, a machine-learning model may be based on content-interaction data that specifies viewing and sharing of content by the users, and/or their profiles, which may allow a subset of the users to be associated with a content interest segment.” [¶0035, lines 5-10; this machine-learning model based on content-interaction may correspond to a second machine-learning model. A second set of variables is the same as inputting the second set of features into the model. (see ¶0059 where variables are disclosed.)]).
the second predictive machine-learned scoring model has been derived using training data obtained by monitoring responses that end-users have to content that is presented in connection with newly formed follow edges that resulted from presentation of a follow recommendation, the content presented during some period of time subsequent to formation of the newly formed follow edges (“The content-interaction data may be stored in a computer-readable memory in system 100 (FIG. 1) and, for a given user, may include a number of views of the categorical content and/or a number of instances of sharing the categorical content with other users of the social network (such as sharing so-called `likes` with the other users). More generally, content-interaction data may include a variety of social actions, including likes, comments, clicks, unlikes, and following developments associated with another users, as well as content interactions derived from a network update stream that includes updates associated with a user of a social network. Moreover, the users may specify the predefined interest segments. Alternatively or additionally, the predefined interest segments may be associated with previous advertising campaigns (e.g., the predefined interest segments may be specified by the advertisers).” [¶0108, lines 12-24] Furthermore, Liu discloses that the machine-learning model (i.e second machine learning scoring model) may be derived using content-interaction data (see ¶0108, 12-24)])
Liu fails to explicitly teach each follow recommendation in the set of follow recommendations having been assigned a utility score that was previously generated by combining a first score and a second score; and
causing a subset of the retrieved follow recommendations to be presented to the end-user, the follow recommendations ranked and presented in order of their respective utility scores.

Kao teaches each follow recommendation in the set of follow recommendations having been assigned a utility score that was previously generated by combining a first score and a second scores (“Management apparatus 210 may then calculate a final set of scores 240 as a linear combination of output from the personalized and global versions, generate ranking 220 from the final scores 240, and update the outputted recommendations according to ranking 220.” [¶0044, lines 12-16]); and
causing a subset of the retrieved follow recommendations to be presented to the end-user, the follow recommendations ranked and presented in order of their respective utility scores (“Finally, the first and second sets of scores are combined (operation 420), and the recommendations are ranked by the combined scores (operation 422). For example, the two sets of scores may be combined with a set of weights to produce a final set of scores, and the recommendations may be ranked in descending order of final score. The recommendations may then be displayed and/or otherwise outputted according to the ranking, so that recommendations with a higher likelihood of positive response are outputted before recommendations with a lower likelihood of positive response.” [¶0061]).
Liu and Kao are both in the same field of endeavor of improving follow recommendations for social networks. Liu and Kao both disclose recording user interactions in a social network and generating machine learning models to predict follow recommendations. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Liu’s teachings with Kao to further improve the performance of the machine learning model. One would have been motivated to combine the first and second model scores to improve the accuracy in predicting user responses. [Kao, ¶0044]


Claims 5, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view Kao as shown above, further in view of Zhang et al. (US 9049249 B2 hereinafter "Zhang")

Regarding claim 5, the combination of Liu and Kao teaches the system of claim 4 further comprising: additional instructions stored on a non-transitory computer readable medium, which, when executed by a processor, cause the system to: however the combination fails to explicitly teach
subsequent to the request being received, obtain information identifying entities the member has elected to follow and entities with whom the member has connected since the follow recommendation utility scores were last derived for the particular end-user; and
prior to ranking, excluding from the subset of follow recommendation candidates and follow recommendation candidate corresponding with an entity the member has elected to follow and/or with whom the member has connected since the follow recommendation utility scores were last derived for the particular member.
Zhang teaches subsequent to the request being received, obtain information identifying entities the member has elected to follow and entities with whom the member has connected since the follow recommendation utility scores were last derived for the particular end-user (“Using the input parameters, the pathfinder module 16 analyses the social graph data 26 to identify the connection paths in the social graph that connect the two entities, if any exist. With some embodiments, additional input parameters may be provided to the pathfinder module 16 and used to refine the connection paths selected for potential presentation to the user. These parameters include, for example, filtering criterion to include or exclude connection paths having particular entities, or particular entity types, or specific edge types. Once the set of connection paths satisfying the input parameters has been identified, the pathfinder module 16 derives a path score for each connection path, for example, by aggregating the individual edge scores for the edges that connect the different nodes included in the connection paths. Finally, the pathfinder module provides the information corresponding with the connection paths to the application that invoked the pathfinder module so that a visual representation of one or more connection paths can be presented to the user.” [col 11, lines 23-41]; note: the pathfinder module disclosed by Zhang would take information obtained from previous connection paths and derive a path score using previous edge scores included in the connection paths this would be equivalent to obtaining information about previous connections between users after a score was derived.); and
prior to ranking, excluding from the subset of follow recommendation candidates and follow recommendation candidate corresponding with an entity the member has elected to follow and/or with whom the member has connected since the follow recommendation utility scores were last derived for the particular member (“For instance, a filtering mechanism may allow the user to select for presentation only those connection paths that include a particular type of entity (e.g., a person, a company, a school or university, or a group), or even a particular entity (e.g., all connection paths including a specific entity, such as the person, John Smith, or a specific educational institution, such as Stanford University). Similarly, the filtering mechanism may enable the user to identify a particular entity to be excluded from all connection paths, such that only those connection paths that do not include the selected entity will be presented to the user.” [col 8, lines 35-45); Zhang discloses a filtering mechanism which may exclude certain entities from connection paths (i.e. entities that the user has connected to previously.)]).
Liu, Kao, and Zhang are both in the same field of endeavor of improving follow recommendations for social networks. Liu, Kao, and Zhang all disclose recording user interactions in a social network and generating machine learning models to predict follow recommendations. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Liu’s and Kao’s teachings with the social graph connection path scoring and filter method disclosed by Zhang to further improve the recommendations that are presented to users that are associated or connected with each other. [col 4, lines 5-14, Zhang]

	
Regarding claim 13, the combination of Liu and Kao teaches the method of claim 11 further comprising however the combination fails to explicitly teach subsequent to the request being received, obtain information identifying entities the member has elected to follow and entities with whom the member has connected since the follow recommendation utility scores were last derived for the particular end-user; and
prior to ranking, excluding from the subset of follow recommendation candidates and follow recommendation candidate corresponding with an entity the member has elected to follow and/or with whom the member has connected since the follow recommendation utility scores were last derived for the particular end-user.
Zhang teaches subsequent to the request being received, obtain information identifying entities the member has elected to follow and entities with whom the member has connected since the follow recommendation utility scores were last derived for the particular end-user (“Using the input parameters, the pathfinder module 16 analyses the social graph data 26 to identify the connection paths in the social graph that connect the two entities, if any exist. With some embodiments, additional input parameters may be provided to the pathfinder module 16 and used to refine the connection paths selected for potential presentation to the user. These parameters include, for example, filtering criterion to include or exclude connection paths having particular entities, or particular entity types, or specific edge types. Once the set of connection paths satisfying the input parameters has been identified, the pathfinder module 16 derives a path score for each connection path, for example, by aggregating the individual edge scores for the edges that connect the different nodes included in the connection paths. Finally, the pathfinder module provides the information corresponding with the connection paths to the application that invoked the pathfinder module so that a visual representation of one or more connection paths can be presented to the user.” [col 11, lines 23-41]; note: the pathfinder module disclosed by Zhang would take information obtained from previous connection paths and derive a path score using previous edge scores included in the connection paths this would be equivalent to obtaining information about previous connections between users after a score was derived.); and
prior to ranking, excluding from the subset of follow recommendation candidates and follow recommendation candidate corresponding with an entity the member has elected to follow and/or with whom the member has connected since the follow recommendation utility scores were last derived for the particular end-user (“For instance, a filtering mechanism may allow the user to select for presentation only those connection paths that include a particular type of entity (e.g., a person, a company, a school or university, or a group), or even a particular entity (e.g., all connection paths including a specific entity, such as the person, John Smith, or a specific educational institution, such as Stanford University). Similarly, the filtering mechanism may enable the user to identify a particular entity to be excluded from all connection paths, such that only those connection paths that do not include the selected entity will be presented to the user.” [col 8, lines 35-45); Zhang discloses a filtering mechanism which may exclude certain entities from connection paths (i.e. entities that the user has connected to previously.)]).
Liu, Kao, and Zhang are both in the same field of endeavor of improving follow recommendations for social networks. Liu, Kao, and Zhang all disclose recording user interactions in a social network and generating machine learning models to predict follow recommendations. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Liu’s and Kao’s teachings with the social graph connection path scoring and filter method disclosed by Zhang to further improve the recommendations that are presented to users that are associated or connected with each other. [col 4, lines 5-14, Zhang]

Regarding claim 20, the combination of Liu and Kao teaches the system of claim 17 further comprising: additional instructions stored on a non-transitory computer readable medium, which, when executed by a processor, cause the system to: however the combination fails to explicitly teach
subsequent to the follow recommendations being retrieved, and prior to causing a subset of the retrieved follow recommendations to be presented to the end-user, filtering the follow recommendations to exclude follow recommendations associated with entities the end- user is following, or, with which the end-user has established a connection.
	Zhang teaches subsequent to the follow recommendations being retrieved, and prior to causing some subset of the retrieved follow recommendations to be presented to the end-user, filtering the follow recommendations to exclude follow recommendations associated with entities the end- user is following, or, with which the end-user has established a connection (“With some embodiments, user interface controls may be presented to enable the user to filter and/or sort connection paths based on certain entities, entity types, edge types and/or any combinations thereof. For instance, a filtering mechanism may allow the user to select for presentation only those connection paths that include a particular type of entity (e.g., a person, a company, a school or university, or a group), or even a particular entity (e.g., all connection paths including a specific entity, such as the person, John Smith, or a specific educational institution, such as Stanford University). Similarly, the filtering mechanism may enable the user to identify a particular entity to be excluded from all connection paths, such that only those connection paths that do not include the selected entity will be presented to the user.” [col 8, lines 21-45]).
Liu, Kao, and Zhang are both in the same field of endeavor of improving follow recommendations for social networks. Liu, Kao, and Zhang all disclose recording user interactions in a social network and generating machine learning models to predict follow recommendations. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Liu’s and Kao’s teachings with the social graph connection path scoring and filter method disclosed by Zhang to further improve the recommendations that are presented to users that are associated or connected with each other. [col 4, lines 5-14, Zhang]

Response to Arguments
Applicant's arguments filed 4/30/2021 have been fully considered but they are not persuasive. 

In response to applicant’s remarks regarding claims 2-6, 8, 10-14, and 16. Examiner respectfully maintains the §112(a) rejection. Applicant has failed to provide a response as to why the 112(a) rejection should be withdrawn. The amendments to the claims do not cure any of the claims of the deficiencies, thus the rejection is maintained. 

In response to applicant’s arguments regarding the §103 rejection that the recited prior art Liu and Kao do not teach all elements of amended claim 1 have been considered and not persuasive. In particular, the claim has been amended to recite the term “end-user”, where the end-user is not a member not in the randomly selected first set of members. The claim as amended recites a double negative and under the broadest reasonable interpretation, the term “end-user” can be interpreted to be a member in the randomly selected first set of members (see the diagram below). Furthermore, under BRI, the term “end-user” is a term just as broad if not broader than the term “member” and does not provide any significant context to the claim as recited, therefore the scope of the claim has not changed. 


    PNG
    media_image1.png
    518
    667
    media_image1.png
    Greyscale

As shown in the diagram, an end-user can be interpreted as a member of an online service and a member in the randomly selected first set of members. Additionally, Liu and Kao both disclose providing recommendations outputted to a user that is a member of an online service. Therefore, applicant’s arguments are not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H HOANG whose telephone number is (571)272-8491.  The examiner can normally be reached on Mon-Fri 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.H.H./Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122